Bierly, C. J.
Appellant, by Richard P. Watson, his attorney, and appellees, by H. Harold Soshnick, their attorney, on September 8, 1965, jointly filed a motion in this cause requesting a dismissal of this appeal.
. Said joint motion and dismissal was based on the reason that the matters in controversy between the parties hereto have been compromised and settled.
Said joint motion is now submitted to the court for determination; and the court, having examined said motion, finds that the same should be granted.
IT IS, THEREFORE, ORDERED AND DECREED by the court that said appeal be, and the same is hereby, dismissed with costs taxed against appellant.
Appeal dismissed, with costs taxed against appellant.
Note. — Reported in 210 N. E. 2d 884.